Case 1:20-cv-21976-RNS Document 12 Entered on FLSD Docket 06/23/2020 Page 1 of 12



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                               Case No.: 1:20-cv-21976

  FLORIDA FAIR HOUSING ALLIANCE, INC.,

         Plaintiff,

  v.

  PARK EAST-WEST LTD
  d/b/a PARK KNOWLES APARTMENTS,

        Defendant.
  _______________________________________/

            FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

         In simplest terms, the screening practices Defendant directs at individuals it (Defendant)

  so much as suspects to have been convicted of any felony has a disparate impact on Black and

  Hispanic individuals because, despite making up less than 1/3rd of the U.S. population, Black and

  Hispanic individuals represent more than half of all convicted felons. The Florida Fair Housing

  Alliance (“FFH Alliance”) brings this action not to hold Defendant accountable for the

  disproportionate conviction of Black and Hispanic individuals, but rather, to remove the artificial

  barriers to housing created by Defendant that disproportionately and unjustly deny housing to

  Black and Hispanic individuals.

         As confirmed by the investigation of Defendant by the FFH Alliance, Defendant has

  erected arbitrary, unnecessary, and otherwise hidden barriers to housing that have an unjustifiable

  disparate impact on Black and Hispanic individuals. In the eyes of Defendant, individuals that it

  (Defendant) even suspects to have been convicted of a felony do not deserve to even be considered

  for the housing Defendant claims to be indiscriminately available. Whether an individual actually

  was convicted of a felony, let alone the nature or circumstances surrounding any conviction, is
                                                                                                               PAGE | 1 of 12
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 1:20-cv-21976-RNS Document 12 Entered on FLSD Docket 06/23/2020 Page 2 of 12



  superfluous information to Defendant because, as exemplified by the interaction had with

  Defendant on April 7, 2020, see infra ¶ 15, merely asking whether Defendant accepts convicted

  felons is enough for Defendant to unfurl its prejudices and, in effect, perpetuate segregation – but

  make no mistake – Defendant’s readiness to pass judgment from a position of willful ignorance is

  not transparent to the Black and Hispanic individuals regularly victimized by Defendant’s

  prejudices. As crystallized on April 7, 2020, see infra ¶ 15, honesty and transparency from

  Defendant cannot be expected unless an individual pleads for honesty. At such point is when

  Defendant’s true colors appeared.

         Plaintiff Florida Fair Housing Alliance, Inc. (the “FFH Alliance” or “Plaintiff”) sues

  Defendant Park East-West Ltd. doing business as Park Knowles Apartments (“Defendant”) for

  violating 42 U.S.C. § 3601 et seq., the Fair Housing Act.

                                                    INTRODUCTION

         1.         “The [Fair Housing Act] is not an instrument to force housing authorities to reorder

  their priorities. Rather, the [Fair Housing Act] aims to ensure that those priorities can be achieved

  without arbitrarily creating discriminatory effects or perpetuating segregation.” Inclusive Cmtys.

  Project, Inc., 135 S. Ct. 2507 at 2522. Due to policies and practices like blanket bans on any

  applicant with a felony conviction, or the more nefariously latent practices of Defendant discussed

  below, the FFH Alliance has documented thousands of housing units in the greater South Florida

  area that are unavailable to individuals with any felony conviction from any point in time, and to

  many individuals with a misdemeanor conviction.

         2.         To combat the perpetuation of segregation and stem the discriminatory impact of

  needlessly unjust practices, housing providers large and small must evaluate and revise the role

  that criminal records screening policies and practices play in their application decisions to ensure

                                                                                                                 PAGE | 2 of 12
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 1:20-cv-21976-RNS Document 12 Entered on FLSD Docket 06/23/2020 Page 3 of 12



  that they are serving a substantial, legitimate, non-discriminatory interest and are not a proxy for

  racial discrimination.

         3.         Due to the documented racial disparity in the criminal legal system, Defendant’s

  artificial barrier on potential residents with a criminal/felony conviction disproportionately limits

  housing opportunities of Hispanic and Black applicants as compared to White applicants, and in

  so doing, is in violation of the Fair Housing Act.

                                           JURISDICTION AND VENUE

         4.         Jurisdiction of this Court arises under 42 U.S.C. § 3613(a), 28 U.S.C. § 1331, and

  28 U.S.C. § 1337.

         5.         Venue in this District is proper because the subject property is located in this

  district, Plaintiff resides in this district, Defendant transacts business in this district, and the

  complained conduct of Defendant occurred in this district.

                                                          PARTIES

         6.         The FFH Alliance is a fair housing advocacy organization and non-profit

  corporation formed in Florida, and headquartered in Miami-Dade, Florida. The FFH Alliance

  offers a variety of programs and services designed to advance fair housing in Florida. To advance

  its mission of ensuring equal access to housing for all, the FFH Alliance engages in education and

  outreach; provides counseling to individuals facing discrimination; works with local and federal

  officials to enhance fair housing laws and their enforcement; undertakes investigations to

  uncover unlawful discrimination; and, when necessary, initiates enforcement actions.

         7.         Defendant is a Florida limited liability partnership, with its principal place of

  business located in Miami, Florida.




                                                                                                                 PAGE | 3 of 12
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 1:20-cv-21976-RNS Document 12 Entered on FLSD Docket 06/23/2020 Page 4 of 12



                                              DEMAND FOR JURY TRIAL

            8.         Plaintiff, respectfully, demands a trial by jury on all counts and issues so triable.

                                                FACTUAL ALLEGATIONS

            9.         Approximately 1.5 million individuals are currently serving a sentence of more than

  one year, i.e., the repayment phrase of a felony-level debt to society, under the jurisdiction of state

  or federal correctional authorities in the United States. With respect to these individuals’

  demographics, according to the Bureau of Justice Statistics: 30% are white, 33% are black, and

  25% are Hispanic.1 In comparison to the demographics of the United States population (the total

  of which is estimated at 308 million), however, according to the U.S. Census Bureau: 63% of the

  population is white, 13% of the population is black, 16% of the population is Hispanic.2

            10.        Despite making up a fractional percentage of the United States population in

  comparison to whites, Hispanic individuals, for example, are three times more likely to be

  convicted and incarcerated than that of white individuals.3 Thus, in simplest terms, a policy,

  procedure, or practice that arbitrarily denies, without any consideration, housing to individuals

  with a felony conviction will absolutely have a disparate impact on Black and Hispanic individuals.

            11.        Pursuant to its mission of ensuring equal access to housing for all, the FFH Alliance

  began investigating the “Park Knowles” apartment community, located at 311 North Knowles

  Avenue, Winter Park, Florida 32789 (the “Complex”), for discriminatory housing practices.

            12.        Defendant is the owner and otherwise landlord of the Complex.


  1
   Bureau of Justice Statistics, U.S. Dep’t of Justice, Prisoners in 2017, 15 (April 2019), available
  at https://www.bjs.gov/content/pub/pdf/p17.pdf.
  2
   U.S. Census Bureau, U.S. Dep’t of Commerce, Overview of Race and Hispanic Origin: 2010, 6
  (March 2011), available at https://www.census.gov/prod/cen2010/briefs/c2010br-02.pdf.
  3
      Supra at FN. 5.
                                                                                                                    PAGE | 4 of 12
                                         LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                 110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                           www.JibraelLaw.com
Case 1:20-cv-21976-RNS Document 12 Entered on FLSD Docket 06/23/2020 Page 5 of 12



         13.       On April 7, 2020, the FFH Alliance tested the Complex for unlawful discriminatory

  housing practices using a field tester.

         14.       The field tester used by the FFH Alliance to test the Complex (“Field Tester” or

  “FT”) is a sui juris Hispanic male with a felony conviction.

         15.       On April 7, 2020, at approximately 11:57am, FT called the Complex at phone

  number 407-871-3894. After dialing this number, of which was identified as being a recorded line,

  FT was connected to an agent of Defendant, of whom identified himself as “Sheridan,” and the

  following conversation, fully transcribed below (the “Transcription”), occurred:

                   DEFENDANT:             Thank you for calling Park-East Park Knowles
                                          Apartments, a smoke free community. This is
                                          Sheridan. How may I help you?

                   FIELD TESTER: Y’all got a one-bedroom apartment for rent?

                   DEFENDANT:             I have several. Uh, I have–

                   FIELD TESTER: Available now?

                   DEFENDANT:             Available now. You may–you’re welcome to
                                          come take a look.

                   FIELD TESTER: Would I get denied if I am a convicted felon?

                   DEFENDANT:             Uh – [pregnant pause] – Well, I can’t answer
                                          that yes or no.

                   FIELD TESTER: Be honest with me. Be honest. Will I get denied if
                                 I’m a convicted felon?

                   DEFENDANT:             Probably.

                   FIELD TESTER: Alright.

                   DEFENDANT:             Alright.




                                                                                                                PAGE | 5 of 12
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 1:20-cv-21976-RNS Document 12 Entered on FLSD Docket 06/23/2020 Page 6 of 12



         16.      As shown by the Transcript, and which the audio recording of the conversation

  renders palpable, Defendant answered FT’s initial questions without hesitation, namely, that

  Defendant had, not one, but several one-bedroom apartments available now for rent. When FT

  asked, “would I get denied if I am a convicted felon,” however, Defendant recoiled.

         17.      Instead of taking the opportunity to inquire further, let alone offer assurance(s) that

  all prospective tenants were fairly and otherwise indiscriminately considered, Defendant acted as

  though the answer was some kind of secret, stating that it “can’t answer that yes or no.” Setting

  aside that Defendant absolutely could have answered the question easily by either appropriately

  inquiring into the specifics of FT’s conviction and rehabilitation or by requesting and reviewing

  an application by FT, Defendant’s refusal to answer FT’s basic question wavered once FT plainly

  asked Defendant to just be honest.

         18.      Make no mistake, the answer of “probably” Defendant directed at FT was clearly

  the true practice of Defendant in handling individuals with criminal records. Instead of reassuring

  that an application submitted by FT would be properly considered, Defendant, only after a plea

  for honesty by FT, confirmed the suspicions the FFH Alliance which gave rise to the investigation

  to begin with, namely, that Defendant was perpetuating segregation and otherwise furthering a

  disparate impact on blacks and hispanics.

         19.      Defendant’s response to FT regarding convicted-felon applicants demonstrates that

  Defendant – at least, when asked to be honest – directs individuals convicted of a felony, the

  majority of which are disproportionately Black and Hispanic, away from both the Dwelling and

  the Complex. The “honest” answer offered by Defendant illuminates some of the otherwise latent

  artificial, arbitrary, and unnecessary barriers Defendant, regardless of intent, has erected between

  otherwise available housing and the housing needs of Blacks and Hispanics, e.g., that individuals

                                                                                                               PAGE | 6 of 12
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 1:20-cv-21976-RNS Document 12 Entered on FLSD Docket 06/23/2020 Page 7 of 12



  previously convicted of a felony, despite being required to pay a non-refundable fee for the same

  consideration sought by other applicants, will not be afforded the same consideration, and instead,

  will face discrimination.

         20.      Defendant did not perform any investigation or inquiry into the felony conviction

  had by FT. For example, Defendant did not inquire into the type of felony, the date of conviction,

  the nature of the conviction, let alone the circumstances surrounding the felony conviction had by

  FT. Defendant simply identified FT as an individual with a felony conviction, and without any

  inquiry or investigation, chose to deter FT from renting the property Defendant held open to the

  public due to FT’s record felony conviction.

         21.      The statements made by Defendant to FT regarding applicants previously convicted

  of a felony serves to discourage Black and Hispanic individuals with a criminal record from

  applying, inspecting, and renting the Dwelling, and otherwise restricts the choices of these

  individuals in connection with attempts to seek, negotiate for, and ultimately rent the Dwelling.

  Just as the FFH Alliance suspected, that is, until such was confirmed on April 7, 2020, by and

  through the FFH Alliance’s testing, Defendant, whether intentionally or ignorantly, perpetuates

  segregated housing patterns and discourages and/or obstructs choices in the applicable community,

  neighborhood, and/or development.

         22.      Simply put, Defendant’s decision to steer individuals convicted of any felony away

  from the Complex and/or Dwelling, all without conducting even the most minimal inquiry into

  such an individual’s circumstances, has a disparate impact on Black and Hispanic individuals.

         23.      The harm inflicted by discriminatory practices and/or policies directed at

  individuals with criminal records, like those of Defendant, is significant, not only in terms of the

  sheer number of people affected, but also in terms of the consequences for the wellbeing of our

                                                                                                               PAGE | 7 of 12
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 1:20-cv-21976-RNS Document 12 Entered on FLSD Docket 06/23/2020 Page 8 of 12



  communities. In fact, securing safe and affordable housing is a particularly crucial need for

  individuals reentering their communities immediately after time in prison.

         24.       Research shows that success in finding adequate housing is critically important to

  allowing reentrants to secure employment, government benefits, and other community ties.

  Housing has been characterized, properly, as the “lynchpin that holds the reintegration process

  together.”4

         25.       As another expert put it, “[t]he search for permanent, sustainable housing portends

  success or failure for the entire reintegration process.”5

         26.       On April 4, 2016, more than four years ago, the U.S. Department of Housing and

  Urban Development (“HUD”) issued a document titled “Office of General Counsel Guidance on

  Application of Fair Housing Act Standards to the Use of Criminal Records by Providers of

  Housing and Real Estate-Related Transactions” (the “HUD Guidance”). Attached as Exhibit “A”

  is a copy of the HUD Guidance.

         27.       The HUD Guidance noted that “criminal history-based restrictions on access to

  housing are likely disproportionately to burden African Americans and Hispanics.” Id. HUD found

  that “where a policy or practice that restricts access to housing on the basis of criminal background

  has a disparate impact on individuals of a particular race … such policy or practice is unlawful

  under the Fair Housing Act if it is not necessary to serve a substantial, legitimate,

  nondiscriminatory interest of the housing provider.” See HUD Guidance.




  4
   Jeremy Travis, But They All Come Back: Facing Challenges of Prisoner Reentry 219 (2005).
  5
    Barbara H. Zaitzow, We’ve Come a Long Way, Baby...Or Have We? Challenges and
  Opportunities for Incarcerated Women to Overcome Reentry Barriers 233 (in Global Perspectives
  on Re-Entry (2011)).
                                                                                PAGE | 8 of 12
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 1:20-cv-21976-RNS Document 12 Entered on FLSD Docket 06/23/2020 Page 9 of 12



         28.      Ultimately, HUD concluded that “a discriminatory effect resulting from a policy

  or practice that denies housing to anyone with a prior arrest or any kind of criminal

  conviction cannot be justified, and therefore such a practice would violate the Fair Housing

  Act.” Id. (emphasis added).

         29.      Further, HUD made clear that no substantial, legitimate, nondiscriminatory interest

  can be served where “[a] housing provider … imposes a blanket prohibition on any person with

  any conviction record – no matter when the conviction occurred, what the underlying conduct

  entailed, or what the convicted person has done since then.” Id. The FFH Alliance finds the same.

         30.      According to recent data, studies, and HUD findings, Hispanic and Black people

  are arrested, convicted, and imprisoned at vastly disproportionate in country as a whole, of which

  is consistent within the State of Florida. As such, the discriminatory steering practices of

  Defendant, those the above-transcribed interaction between Defendant and FT exemplifies,

  actually and predictably results in a disparate impact to Hispanic and Black people.

         31.      Defendant’s practice or otherwise policy regarding the criminal history of

  individuals seeking to rent, utilize, or otherwise occupy the Dwelling is unlawful under the Fair

  Housing Act, as it has a disparate impact on Black and Hispanic individuals and otherwise fails to

  serve a substantial, legitimate, nondiscriminatory interest of the housing provider.

         32.      Defendant’s acts impaired Plaintiff’s ability to engage in projects by forcing the

  FFH Alliance to devote resources to counteract the herein complained of actions of Defendant.

  Further, the resources diverted are independent of the cost of detecting and challenging, via non-

  legal means, the alleged misconduct of Defendant. Simply put, the FFH Alliance was forced to

  divert resources from, among other things, its counseling, outreach, and educational efforts, and

  into the advancement of this litigation to protect the FFH Alliance’s core mission.

                                                                                                               PAGE | 9 of 12
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 1:20-cv-21976-RNS Document 12 Entered on FLSD Docket 06/23/2020 Page 10 of 12



          33.       Despite the prelitigation efforts of the FFH Alliance, Defendant refuses to evaluate

   and revise the role that criminal records, or more pointedly, the mere suspicion of a felony

   conviction, play in Defendant’s screening policies and practices to ensure that Defendant is not

   perpetuating segregation and otherwise needlessly erecting barriers to housing.

          34.       Consistent with FFH Alliance’s fair housing testing efforts, FFH Alliance has a

   practice of continuing to monitor and test those entities and individuals found to have been engaged

   in discriminatory housing practices. FFH Alliance’s will continue monitoring Defendant, and its

   agents, in order to determine its (Defendant’s) ongoing compliance with the Fair Housing Act.

                                     COUNT I.
                VIOLATION OF THE FAIR HOUSING ACT – 42 U.S.C. § 3604(d)

          35.       Plaintiff, the FFH Alliance, incorporates by reference paragraphs 1-34 of this

   Complaint as though fully stated herein.

          36.       Defendant is liable to Plaintiff for all injuries caused by the Fair Housing Act

   violations committed by Defendant and the agents of Defendant.

          37.       Defendant authorized its agents to act for it (Defendant) when Defendant’s agents

   committed the Fair Housing Act violations alleged herein. The agents of Defendant accepted the

   undertaking of acting on behalf of Defendant when they (Defendant’s agents) committed the Fair

   Housing Act violations alleged herein. Defendant had control over its (Defendant’s) agents when

   said agents committed the Fair Housing Act violations alleged herein.

          38.       Here, Defendant’s practice of, without any review or investigation, turning away

   individuals with a felony criminal record is an arbitrary and artificial barrier to housing, the likes

   of which is unnecessary to achieve a valid interest or legitimate objective. Further, a robust causal

   link exists between Defendant’s discussed practices and the disparate impact on Black and

   Hispanic people, as Black and Hispanic individuals are disproportionally more likely to have been
                                                                                                               PAGE | 10 of 12
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 1:20-cv-21976-RNS Document 12 Entered on FLSD Docket 06/23/2020 Page 11 of 12



   convicted of a felony than that of white individuals. Defendant’s practice of denying, or otherwise

   without any review or investigation, turning away prospective individual it merely thinks was

   previously convicted of a felony has a direct, disproportionate discriminatory effect on Black and

   Hispanic individuals.

          39.      Defendant has violated the Fair Housing Act by, inter alia, making unavailable

   and/or otherwise denying the Dwelling to individuals on the basis of race and/or criminal record.

          40.      FFH Alliance has been aggrieved, harmed, and its (the FFH Alliance’s) goal

   otherwise thwarted, by above-exemplified latent discriminatory hurdle Defendant perpetuates – of

   which Defendant continues to practice despite such practices being explicitly condemned by HUD.

   See HUD Guidance (wherein HUD concluded that “a discriminatory effect resulting from a policy

   or practice that denies housing to anyone with a prior arrest or any kind of criminal conviction

   cannot be justified, and therefore such a practice would violate the Fair Housing Act.”).

          41.      The FFH Alliance, having uncovered Defendant’s latent discriminatory practice

   and/or policy – has suffered damages in light of the FFH Alliance’s goals, purpose, and ongoing

   monitoring efforts. Further, due to Defendant’s conduct, the FFH Alliance’s has suffered, is

   continuing to suffer, and will in the future suffer, irreparable loss and injury and a real and

   immediate threat of future discrimination by Defendant.

          42.      WHEREFORE, Plaintiff FFH Alliance, respectfully, requests that this Court:

                   (a)       Declare the above-mentioned actions, practices, omissions, polices, and
                             procedures, of Defendant to be in violation of the Fair Housing Act;

                   (b)       Award damages to Plaintiff against Defendant;

                   (c)       Enter a permanent injunction enjoining Defendant from using the steering
                             practices complained of herein;




                                                                                                              PAGE | 11 of 12
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 1:20-cv-21976-RNS Document 12 Entered on FLSD Docket 06/23/2020 Page 12 of 12



                   (d)       Enter a permanent injunction compelling Defendant to amend its
                             (Defendant’s) polices, procedures, and practices, that have a disparaging
                             impact on Black and Hispanic individuals;

                   (e)       Award Plaintiff costs and reasonable attorneys’ fees; and

                   (f)       Any other relief that this Court deems appropriate and just under the
                             circumstances.
          DATED: June 23, 2020

                                                                 Respectfully Submitted,

                                                                  /s/ Jibrael S. Hindi                                   .
                                                                 JIBRAEL S. HINDI, ESQ.
                                                                 Florida Bar No.: 118259
                                                                 E-mail:      jibrael@jibraellaw.com
                                                                 THOMAS J. PATTI, ESQ.
                                                                 Florida Bar No.: 118377
                                                                 E-mail:      tom@jibraellaw.com
                                                                 The Law Offices of Jibrael S. Hindi
                                                                 110 SE 6th Street, Suite 1744
                                                                 Fort Lauderdale, Florida 33301
                                                                 Phone:       954-907-1136
                                                                 Fax:         855-529-9540

                                                                 COUNSEL FOR PLAINTIFF

                                          CERTIFICATE OF SERVICE

          The undersigned certifies that on June 23, 2020, the forgoing was electronically via the

   Court’s CM/ECF system on all counsel of record.



                                                                  /s/ Jibrael S. Hindi                                   .
                                                                 JIBRAEL S. HINDI, ESQ.
                                                                 Florida Bar No.: 118259




                                                                                                              PAGE | 12 of 12
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
